Exhibit 10.15
 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE ON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES
LAWS (THE “ACTS”).  NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK
PURCHASABLE HEREUNDER MAY BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS WARRANT OR COMMON
STOCK PURCHASABLE HEREUNDER, AS APPLICABLE, UNDER THE ACTS, OR (B) AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACTS.


SOUPMAN, INC.
WARRANT AGREEMENT


VOID AFTER 5:00 P.M. NEW YORK TIME, OCTOBER 15, 2017


Issue Date: October 15, 2012
 
1.   Basic Terms.  This Warrant Agreement (the “Warrant”) certifies that, for
value received, the registered holder specified below or its registered assigns
(“Holder”) is the owner of a warrant of Soupman, Inc., a Delaware corporation
having its principal place of business at 1110 South Avenue, Suite 100, Staten
Island, New York 10314 (the “Corporation”), subject to adjustments as provided
herein, to purchase sixty thousand eight hundred  (60,800) shares of the Common
Stock, $.001 par value, of the Corporation (the “Common Stock”) from the
Corporation at the price per share shown below (the “Exercise Price”).
 
Holder:
 
Legend Securities, Inc.
Exercise Price per share:
 
$0.75

 
Except as specifically provided otherwise, all references in this Warrant to the
Exercise Price and the number of shares of Common Stock purchasable hereunder
shall be to the Exercise Price and number of shares after any adjustments are
made thereto pursuant to this Warrant.
 
2.   Corporation’s Representations/Covenants.  The Corporation represents and
covenants that the shares of Common Stock issuable upon the exercise of this
Warrant shall at delivery be fully paid and non-assessable and free from taxes,
liens, encumbrances and charges with respect to their purchase. The Corporation
shall take any necessary actions to assure that the par value per share of the
Common Stock is at all times equal to or less than the then current Exercise
Price per share of Common Stock issuable pursuant to this Warrant.  The
Corporation shall at all times reserve and hold available sufficient shares of
Common Stock to satisfy all conversion and purchase rights of outstanding
convertible securities, options and warrants of the Corporation, including this
Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Method of Exercise; Fractional Shares.  This Warrant is exercisable at the
option of the Holder at any time by surrendering this Warrant, on any business
day during the period (the “Exercise Period”) beginning the business day after
the issue date of this Warrant specified above and ending at 5:00 p.m. (New York
time) five (5) years after the issue date.  To exercise this Warrant, the Holder
shall surrender this Warrant at the principal office of the Corporation or that
of the duly authorized and acting transfer agent for its Common Stock, together
with the executed exercise form (substantially in the form of that attached
hereto) and together with payment for the Common Stock purchased under this
Warrant The principal office of the Corporation is located at the address
specified in Section 1 of this Warrant; provided, however, that the Corporation
may change its principal office upon notice to the Holder.  Payment shall be
made by check payable to the order of the Corporation or by wire transfer.  This
Warrant is not exercisable with respect to a fraction of a share of Common
Stock.  In lieu of issuing a fraction of a share remaining after exercise of
this Warrant as to all full shares covered by this Warrant, the Corporation
shall either at its option (a) pay for the fractional share cash equal to the
same fraction at the fair market price for such share; or (b) issue scrip for
the fraction in the registered or bearer form which shall entitle the Holder to
receive a certificate for a full share of Common Stock on surrender of scrip
aggregating a full share.
 
4.   Protection Against Dilution.  If the Corporation, with respect to the
Common Stock: (1) pays a dividend or makes a distribution on shares of common
stock that is paid in shares of common stock or in securities convertible into
or exchangeable for Common Stock (in which latter event the number of shares of
common stock initially issuable upon the conversion or exchange of such
securities shall be deemed to have been distributed); (2) subdivides outstanding
shares of Common Stock; (3) combines outstanding shares of Common Stock into a
smaller number of shares; or (4) issues by reclassification of common stock any
shares of capital stock of the Corporation, the Exercise Price in effect
immediately prior thereto shall be adjusted so that each Holder thereafter shall
be entitled to receive the number and kind of shares of Common Stock or other
capital stock of the Corporation that it would have owned or been entitled to
receive in respect of this Warrant immediately after the happening of any of the
events described above had this Warrant been converted immediately prior to the
happening of that event. An adjustment made in accordance with this section
shall become effective immediately after the record date, in the case of a
dividend, and shall become effective immediately after the effective date, in
the case of a subdivision, combination, or reclassification. If, as a result of
an adjustment made in accordance with this Section 4, the Holder becomes
entitled to receive shares of two or more classes of capital stock or shares of
common stock and other capital stock of the Corporation, the board of directors
shall determine the allocation of the adjusted Exercise Rate between or among
shares of such classes of capital stock or shares of Common Stock and other
capital stock.


5.   Adjustment for Reorganization, Consolidation, Merger, Etc.  In the event of
any consolidation or merger to which the Corporation is a party other than a
consolidation or merger in which the Corporation is the continuing corporation,
or the sale or conveyance to another corporation of the property of the
Corporation as an entirety or substantially as an entirety or any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Corporation) (each
such transaction referred to herein as “Reorganization”), no adjustment of
exercise rights or the Exercise Price shall be made; provided, however, the
Holder shall thereupon be entitled to receive and provision shall be made
therefor in any agreement relating to a Reorganization, the kind and number of
securities or property (including cash) of the corporation  resulting from such
consolidation or surviving such merger or to which such properties and assets
shall have been sold or otherwise transferred or with whom securities have been
exchanged, which the Holder would have owned
 
 
 

--------------------------------------------------------------------------------

 
 
or been entitled to receive as a result of such Reorganization had this Warrant
been exercised immediately prior to such Reorganization (and assuming the Holder
failed to make an election, if any was available, as to the kind or amount of
securities, property or cash receivable by reason of such Reorganization;
provided that if the kind or amount of securities, property or cash receivable
upon such Reorganization is not the same for each share of common stock in
respect of which such rights of election shall not have been exercised
(“non-electing share”) then for the purpose of this section the kind and amount
of securities, property or cash receivable upon such Reorganization for each
non-electing share shall be deemed to be the kind and amount so receivable per
share by a plurality of the non-electing shares). In any case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interests thereafter of the Holder, to the end
that the provisions set forth herein (including the specified changes and other
adjustments to the conversion rate) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any shares, other securities or property
thereafter receivable upon exercise of this Warrant. The provisions of this
section similarly apply to successive Reorganizations.
 
6.   Notice of Adjustment.  On the happening of an event requiring an adjustment
of the Exercise Price or the shares purchasable under this Warrant, the
Corporation shall, within thirty (30) days, give written notice to the Holder
stating the adjusted Exercise Price and the adjusted number and kind of
securities or other property purchasable under this Warrant resulting from the
event and setting forth in reasonable detail the method of calculation and the
facts upon which the calculation is based.
 
7.   Dissolution, Liquidation.  In case of the voluntary or involuntary
dissolution, liquidation or winding up of the Corporation (other than in
connection with reorganization, consolidation, merger, or other transaction
covered by paragraph 5 above) is at any time proposed; the Corporation shall
give at least thirty days prior written notice to the Holder.  Such notice shall
contain:  (a) the date on which the transaction is to take place; (b) the record
date (which shall be at least thirty (30) days after the giving of the notice)
as of which holders of Common Stock will be entitled to receive distributions as
a result of the transaction; (c) a brief description of the transaction; (d) a
brief description of the distributions to be made to holders of Common Stock as
a result of the transaction; and (e) an estimate of the fair value of the
distributions.  On the date of the transaction, if it actually occurs, this
Warrant and all rights under this Warrant shall terminate.
 
8.   Rights of Holder.  The Corporation shall deliver to the Holder all notices
and other information provided to its holders of shares of Common Stock or other
securities which may be issuable hereunder concurrently with the delivery of
such information to the holders.  This Warrant does not entitle the Holder to
any voting rights or, except for the foregoing notice provisions, any other
rights as a shareholder of the Corporation.  No dividends are payable or will
accrue on this Warrant or the shares of Common Stock purchasable under this
Warrant until, and except to the extent that, this Warrant is exercised.  Upon
the surrender of this Warrant and payment of the Exercise Price as provided
above, the person or entity entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the record
holder of such shares as of the close of business on the date of the surrender
of this Warrant for exercise as provided above.  Upon the exercise of this
Warrant, the Holder shall have all of the rights of a shareholder in the
Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
9.   Exchange for Other Denominations. This Warrant is exchangeable, on its
surrender by the Holder to the Corporation, for a new Warrant of like tenor and
date representing in the aggregate the right to purchase the balance of the
number of shares purchasable under this Warrant in denominations and subject to
restrictions on transfer contained herein, in the names designated by the Holder
at the time of surrender.
 
10.   Substitution.  Upon receipt by the Corporation of evidence satisfactory
(in the exercise of reasonable discretion) to it of the ownership of and the
loss, theft or destruction or mutilation of the Warrant, and (in the case or
loss, theft or destruction) of indemnity satisfactory (in the exercise of
reasonable discretion) to it, and (in the case of mutilation) upon the surrender
and cancellation thereof, the Corporation will issue and deliver, in lieu
thereof, a new Warrant of like tenor.
 
11.   Restrictions on Transfer. Neither this Warrant nor the shares of Common
Stock issuable on exercise of this Warrant have been registered under the
Securities Act or any other securities laws (the “Acts”).  Neither this Warrant
nor the shares of Common Stock purchasable hereunder may be sold, transferred,
pledged or hypothecated in the absence of (a) an effective registration
statement for this Warrant or Common Stock purchasable hereunder, as applicable,
under the Acts, or (b) an opinion of counsel reasonably satisfactory to the
Corporation that registration is not required under such Acts.  If the Holder
seeks an opinion as to transfer without registration from Holder’s counsel, the
Corporation shall provide such factual information to Holder’s counsel as
Holder’s counsel reasonably requests for the purpose of rendering such
opinion.  Each certificate evidencing shares of Common Stock purchased hereunder
will bear a legend describing the restrictions on transfer contained in this
paragraph unless, in the opinion of counsel reasonably acceptable to the
Corporation, the shares need no longer to be subject to the transfer
restrictions.
 
12.   Transfer.  Except as otherwise provided in this Warrant, this Warrant is
transferable only on the books of the Corporation by the Holder in person or by
attorney, on surrender of this Warrant, properly endorsed.
 
13.   Recognition of Holder.  Prior to due presentment for registration of
transfer of this Warrant, the Corporation shall treat the Holder as the person
exclusively entitled to receive notices and otherwise to exercise rights under
this Warrant.  All notices required or permitted to be given to the Holder shall
be in writing and shall be given by first class mail, postage prepaid, addressed
to the Holder at the address of the Holder appearing in the records of the
Corporation.
 
14.   Payment of Taxes.  The Corporation shall pay all taxes and other
governmental charges, other than applicable income taxes, that may be imposed
with respect to the issuance of shares of Common Stock pursuant to the exercise
of this Warrant.
 
15.   Headings.  The headings in this Warrant are for purposes of convenience in
reference only, shall not be deemed to constitute a part of this Warrant and
shall not affect the meaning or construction of any of the provisions of this
Warrant.
 
16.   Miscellaneous.  This Warrant may not be changed, waived, discharged or
terminated except by an instrument in writing signed by the Corporation and the
Holder.  This Warrant shall inure to the benefit of and shall be binding upon
the successors and assigns of the Corporation.  Under no circumstances may this
Warrant be assigned by the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
17.   Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
principles governing conflicts of law.


 

  SOUPMAN, INC.            
By:
/s/ Robert N. Bertrand       Robert N. Bertrand       President          

 
 
 
 

--------------------------------------------------------------------------------

 
 
SOUPMAN, INC.
Form of Transfer




(To be executed by the Holder to transfer the Warrant)




For value received the undersigned registered holder of the attached Warrant
hereby sells, assigns, and transfers the Warrant to the Assignee(s) named below:
 


Names of
Assignee
Address
Taxpayer ID No.
Number of shares
subject to transferred Warrant
                       


 
The undersigned registered holder further irrevocably appoints
____________________ _______________________________ attorney (with full power
of substitution) to transfer this Warrant as aforesaid on the books of the
Corporation.









Date:             Signature        



 
 

--------------------------------------------------------------------------------

 
 
SOUPMAN, INC.
Exercise Form


(To be executed by the Holder to purchase
Common Stock pursuant to the Warrant)




The undersigned holder of the attached Warrant hereby irrevocably elects to
exercise purchase rights represented by such Warrant for, and to purchase,
___________ shares of Common Stock of Soupman, Inc., a Delaware corporation. The
undersigned tenders cash payment for those shares.
 
The undersigned requests that (1) a certificate for the shares be issued in the
name of the undersigned and (2) if the number of shares with respect to which
the undersigned holder has exercised purchase rights is not all of the shares
purchasable under this Warrant, that a new Warrant of like tenor for the balance
of the remaining shares purchasable under this Warrant be issued.







Date:             Signature        
